Memorandum by the Court.
The supplemental findings for which these cases were remitted (23 A D 2d 715) indicate, inter alia, that in computing the value of the leasehold, the trial court utilized the factor of an economic rental value of $4,020, which we adopt as warranted by the evidence without inclusion of, or reference to the sound value, found to be $810, of fixtures which the tenants were entitled to remove but which would be rendered worthless upon removal. In our memorandum remitting these cases for adequate findings we cited Marraro v. State of New York (12 N Y 2d 285, 294-295) in respect of the issue concerning these fixtures and stated that “ the award for such fixtures, whatever it was, should not have been included in, or carved out of the sum determined to be the value of the realty interests appropriated”. (23 A D 2d 715, supra.) The awards are, in other respects, supported by the evidence. Judgment in favor of claimants Feldman et al. (Claims Nos. 42823 and 43081) affirmed, with costs. Judgment in favor of claimants Bruno et al. (Claim No. 40992) modified, on the law and the facts, so as to increase the award by $810, with appropriate interest, and, as so modified, affirmed, with costs to appellants. Gibson, P. J., Herlihy, Taylor, Aulisi and Hamm, JJ., concur.